Exhibit 10.4 AMENDED AND RESTATED MUTUAL NONDISCLOSURE AGREEMENT This AMENDED AND RESTATED MUTUAL NONDISCLOSURE AGREEMENT (this “ Agreement ”) is made and entered into as effective of May 20, 2014 (the “ Revised Effective Date ”), by and between LIQUIDMETAL TECHNOLOGIES, INC. , a Delaware corporation having its principal place of business at 30452 Esperanza, Rancho Santa Margarita, CA 92688, on behalf of itself and its affiliates or subsidiaries other than Crucible Intellectual Property, LLC (collectively “ Liquidmetal ”), and VISSER PRECISION CAST, LLC , a Colorado limited liability company having its principal place of business at 6th Street, Denver, CO 80207 (“
